DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, it is unclear what the purpose of the increasing and decreasing a concentration of CO in the hydrogenation feed is. It appears that claim 5 depends on claim 4. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-8, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Car et al (3,839,483) in view of Arkell et al (3,128,317).
	Carr discloses a process of controlling the selective hydrogenation of acetylene in a feed containing acetylene and ethylene in the presence of a hydrogenation catalyst. Carr discloses that  the hydrogen concentration in the hydrogenation effluentclaims 2 and 7 is determined for any change, the temperature of the hydrogenation feed is changed according to the change of the hydrogen (the abstract; col 1, lines 47-52; col. 2, lines 24-46).
	Carr does not disclose that the feed is produced by the steam cracking. However, Arkell disclose a stream containing acetylene, ethylene, hydrogen in which case the added hydrogen can be decreased or eliminated and carbon monoxide (col. 1, lines 11-35; col. 2, lines 16-32).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Carr process by employing the Arkell steam cracked stream as the hydrogenation feed stream for Carr hydrogenation step to arrive at the applicants’ claimed process since it is expected that using any feed containing ethylene, acetylene would yield similar results except the criticality can be shown by applicants.
	Regarding claims 3 and 4, Carr discloses generally the temperature of the hydrogenation feed is adjusted according to the determined concentration of the hydrogen not specifically as recited in the claims. However, the change of the temperature of the hydrogenation feed according to the determined concentration of the hydrogen must be selected.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the Carr process by selecting appropriately the change for the temperature of the hydrogenation feed according to the determined concentration of the hydrogen to arrive at the applicants’ claimed process except the criticality can be shown by applicants.
	Regarding claims 14 and 16, Carr discloses the hydrogenation feed also contains other acetylenes such as methyl acetylene and diolefins (column 3, lines 32-41). 
Carr does not disclose that the diolefin is propadiene. However, this diolefin is expected to be inherently present in the hydrogenation feed since it is derived from a steam cracked product as the one in the claimed process.
 Regarding claims 15 and 17, Carr disclose excess of hydrogen react with all of acetylene in the hydrogenation feed. 

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr et al (3,839,483) in view of Arkell et al (3,128,317) further in view of Drinkard (4,241,230).
Carr discloses a process as discussed above.
Carr does not disclose hydrogenating acetylene in more than one reactor. However, Drinkard discloses that hydrogenation of acetylene is processed in two different reactors (the abstract; see the figure) and Carr discloses in an exemplified process, a total of 97% of the acetylene present in the feed stream is converted (col. 3, lines 15-31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Carr process by operating the hydrogenation of acetylene in more than a single reactor such as 2 or 3 reactors if the conversion of acetylene cannot be complete in a single reactor and a hydrogenation product free of acetylene is required. 






Allowable Subject Matter
  Claims 4, 5, and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUAN D DANG/Primary Examiner, Art Unit 1772